DETAILED ACTION
Claims 1-8 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Sequence Compliance and Sequence Interpretation 

The claims and application comprise sequences that are not associated with a sequence identifier (a SEQ ID NO).   Examiner notes that additional sequences in the specification may also need a SEQ ID NO: as this is not a comprehensive list of the entire specification. All sequences longer than ten nucleotides or four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing.  See MPEP § 2421-2422. Applicant must amend the specification in response to this office action and must confirm that all sequences in the specification are included in the sequence listing.  Examiner requests that Applicants review the specification to confirm that all sequences, as required, comply with MPEP § 2421-2422.  
Claims will need to be amended to include SEQ ID NOs prior to initiation of prosecution for sequence searching.  The Office uses computer software and search engines that require SEQ ID NOs in order to perform sequence searches.



Examiner comment
	Examiner notes the instant claim 5 merely recites an intended use for the claimed polypeptide.
Regarding claim 7, applicant is advised to amend the claim to remove “use of” construction.  As presently written, claim 7 is deemed to be indefinite because it could be construed as being a product claim.  Alternatively the claim is construed as a method claim.  Applicant should appropriately amend claim 7 with US claim construction practice and remove the phrase “Use of” at the beginning of the claim.

Claim 6 should further be amended for claim clarification.  Please remove the hyphens and instead amend the claims to recite step numbers, (i), (ii), etc., and remove reference to “mixing the solution from the last preceding step”. Claim 6 can be simplified to recite “mixing the solution from step (ii) 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of Z1  
Species of Z2 
Species of full-length sequence of claimed polypeptide 
Type of virus/ cell type combination
Specific type of organic solvent

Applicant should elect a single, fully-disclosed and unambiguous species by providing the following information:
First, Applicant should elect a (i) single, fully defined and unambiguous species of Z1, (ii) specific species of Z2, (iii) species of fully defined polypeptide sequence, (iv) specific type of virus and cell type to be infected by virus, and (v) specific type of organic solvent in which the claimed polypeptide is dissolved.
Second, Applicant should positively identify all claims that read upon the single, elected species.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-8.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Examiner notes that the claim polypeptides encompass specific amino acid sequences with distinct chemical and physical properties.  Examiner requests election 
Certain types of viruses, e.g., bacteriophages, are viruses that only infect bacteria.  HIV is a virus that specifically infects CD4 T helper cells, as opposed to adipocytes/fat cells.
Organic solvents include alcohols, ketones, esters and ethers, etc.  The instant claims would also further encompass volatile organic solvents such as gasoline.

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654